DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the preliminary amendment filed 8/27/2021.  As directed by the amendment, claims 1-6 have been amended. Claims 1-6 are pending in the instant application.

Drawings
The drawings are objected to because Figure 1 includes a large number of difficult-to-discern greyscale lines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Aerosol Generator with Offset Inlet.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (and thus its dependent claims 2-6) recites the limitation "the axis of symmetry" in line 9.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be considered to read “an axis of symmetry”.
an inlet side thereof”.
Claim 2 recites the limitation “the fogging chamber” in line 3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be considered to read “the nebulization chamber”.
Claim 4 recites the limitation "the inlet opening" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be considered to read “an inlet opening”.
Claim 6 recites the limitation "the cover flange" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, the claim will be considered to read “a cover flange”.

Claim Interpretation
As best understood in light of the specification, a “substantially rotationally symmetrical boundary wall” encompasses a wall where the overall geometric shape of the wall is rotationally symmetrical (e.g. a cylinder as see in instant Figs. 1-2), but where the wall may include asymmetric openings therein, see e.g. instant Figs. 1-2, where wall 8 has a single opening at the outlet end of channel 10 that is not mirrored on the opposite side of the wall.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “means” in claim 2.
not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arenshtam et al. (WO 00/015282 A1; hereinafter “Arenshtam”) (as evidenced by Cameto et al. (US 4,159,803; hereinafter “Cameto”)).
 Regarding claim 1, Arenshtam discloses an aerosol generator (nebulizer 200) (Fig. 9) with a container (container 215) for an active liquid (page 6, end of fourth full para), and with a nebulization chamber (vortex chamber 210) associated therewith (Fig. 9), in which a bubbling of the active liquid can be generated above the liquid level of the active liquid by means of an associated ultrasonic nebulizer (coarse aerosol generator 220) (page 6, third and fourth full paras) (see e.g. Cameto col. 4, lines 28-35 as evidence regarding the generation of bubbles when using a submerged ultrasonic generator that burst above the surface of the active liquid, as the inherent means by which aerosol is generated such a structure [Note: Cameto also discloses offset airflow into the nebulization chamber thereof, see Fig. 4, such that Cameto could also be applied under 35 USC 102 to reject at least claim 1]), wherein the nebulization chamber is connected to an inlet channel (either tangential duct 22) for supplying carrier gas (Fig. 9 and page 6, fourth full para, in view of Fig. 2 [where the corresponding label is 2 instead of 22] and page 5, third full para) and to an outlet channel (the channel through central tube structure 207) for discharging carrier gas mixed with aerosol obtained from the active liquid (pages 5-6) and has a substantially rotationally symmetrical boundary wall (Fig. 2), wherein the inlet channel is positioned and oriented in the region of its point of entry into the nebulization chamber in such a way that its longitudinal axis in the region of the point of entry (the line through the middle of a duct 2[2] visible in Fig. 2) is offset relative to the axis of symmetry of the nebulization chamber (at the center of the crosshair in Fig. 2), which axis of symmetry is defined by the rotationally symmetrical boundary wall, and does not intersect the axis of symmetry (Fig. 2), wherein the inlet channel opens through the boundary wall into the nebulization chamber (Fig. 2).  
Regarding claim 2, Arenshtam discloses the aerosol generator of Claim 1, the inlet channel of which is connected on the inlet side to a pump unit (microcompressor 42 or manual compressor 48) by means of which the inflow rate or speed of the carrier gas flowing into the [nebulization] chamber can be adjusted (Figs. 6 and 9; page 5, second para, where the controller 44 and/or the speed at which the manual compressor is actuated are fully capable of providing the requisite functionality).  
Regarding claim 3, Arenshtam discloses the aerosol generator of Claim 1, in whose nebulization chamber a baffle plate (drop reflector 216) is arranged opposite the active liquid container (Fig. 9; page 6, last para).  
Regarding claim 4, Arenshtam discloses the aerosol generator of Claim 3, in which the baffle plate is arranged in front of the inlet opening of the outlet channel and at a distance from it (Fig. 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Arenshtam OR, in the alternative, over Arenshtam in view of Yokohama et al. (JP 55124566 A; hereinafter “Yokohama”).
Regarding claim 5, Arenshtam discloses the aerosol generator of Claim 1, wherein Arenshtam further discloses wherein the outlet channel of which is formed by an outlet tube (central tube structure 207) which is guided in its longitudinal direction through a cover flange (cap 204) of the nebulization chamber (Fig. 9).
oArenshtam is silent regarding wherein the outlet tube is displaceably guided through the cover flange/cap. However, it would have been obvious to an artisan before the effective filing date of the claimed invention for the outlet tube of Arenshtam to be displaceably guided through the cover flange/cap, in order to allow the tube to be slid in and out of the cap to allow for disassembly thereof predictably provide the benefits of easier manufacture, storage/transport and/or cleaning of the aerosol generator. 
In the alternative, Yokohama teaches that it was known in the ultrasonic aerosol generator art before the effective filing date of the claimed invention that the distance .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arenshtam.
Regarding claim 6, Arenshtam discloses the aerosol generator of Claim 1, where Arenshtam further teaches refilling the active liquid through a number (e.g. one) of refilling openings for the active liquid (e.g. Fig. 4 or 5), but Arenshtam does not explicitly disclose wherein the boundary wall and/or the cover flange of the nebulization chamber has a number of refilling openings for the active liquid. However, it would have been obvious to an artisan before the effective filing date of the claimed invention to modify the embodiment of Fig. 9 of Arenshtam to include wherein the boundary wall and/or the cover flange of the nebulization chamber has a number of refilling openings for the active liquid as suggested by Arenshtam Figs. 4-5, in order to provide the predictable result of a simple/easy means by which the nebulizer may be refilled, particularly during use.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references disclosing an offset inlet in combination with an ultrasonic nebulizer as claimed, for the purpose of creating rotational airflow within the nebulization chamber: Denis et al. (FR 2690510 A1; Figs. 1/3); Cornett, III et al. (US 3,806,100); Chiu (US 2007/0035044 A1); Buch et al. (US 3,828,773); Young et al. (US 2017/0157280 A1); van Amerongen et al. (US 3,804,280 and 3,892,235); Katusic et al. (US 6,127,429); Adiga et al. (US 7,834,225 B1); Molders (US 2008/0074864 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178. The examiner can normally be reached M-Th 8:30a-5:30p, F 8:30a-12:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/KATHRYN E DITMER/Primary Examiner, Art Unit 3785